iN THIS UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

DEIRDRE L. BOSTICK,

Plaintiff, Case No.: 18CV1042

ANSWER
CABARRUS COUNTY
DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

Defendant,

Cabarrus County, submits this Answer in response to the complaint of the

plaintiff.

FIRST DEFENSE
LACK OF JURISDICTION OF THE COURT
The plaintiff alleges that on February 5, 2018 she filed a charge of discrimination
on the basis of disability with the EEOC. She further alleges that she received her Notice
of Right to Sue, with a mailing date of September 21, 2018. A copy of that Notice is
attached to this Answer. That Notice advised the plaintiff that if her lawsuit was not filed
within ninety (90) days of her receipt of the Notice, that her right to sue is lost. The

plaintiff filed this complaint on December 26, 2018, which is more than ninety (90) days

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 1 ofil

 

 
from the mail date of the Notice. The plaintiff should have filed this lawsuit by

December 20, 2018, according to her complaint. It could not have taken six (6) days by
mail for the Notice to have been received by the plaintiff from the EEOC. The claims of
discrimination on the basis of disability contained in the charge filed with the EEOC are
the same as what is in the complaint. Since this lawsuit was not filed in time, the Court

has no jurisdiction in this case.

SECOND DEFENSE
SUIT AGAINST WRONG DEFENDANT
FAILURE TO JOIN A NECESSARY PARTY
In her complaint, the plaintiff alleges that the defendant is “Cabarrus County
Department of Health and Human Services”, and that it is a North Carolina state agency.
There is a North Carolina Department of Health and Human Services, which is a state
agency. Cabarrus County has a department of human services which is part of County

government. It is not part of North Carolina state government. The County must sue and

be sued in its own name.

THIRD DEFENSE
RESPONSE TO COMPLAINT ALLEGATIONS

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 2 of 11
Cabarrus County responds to the allegations of the complaint using the same
numbering as is in the compiaint.

1. It is admitted that the plaintiff is alleging discrimination on the basis of
disability. Except as admitted the allegations of this paragraph are denied.

2, Cabarrus County has no knowledge of where the plaintiff is presently living.

3. Denied.

4. Denied.

5. It is admitted that the Department of Health and Human Services is an agency
of the State of North Carolina. Except as admitted the allegations of this paragraph are
denied.

6. For the reasons given above, Cabarrus County does not believe that jurisdiction
has attached or that the venue Is proper.

7. It is admitted that the plaintiff began work for Cabarrus County on or about
June 6, 2008. Except as admitted the allegations of this paragraph are denied.

8. It is admitted that the plaintiff worked for Cabarrus County as an Income
Maintenance Coordinator I. Except as admitted the allegations of this paragraph are
denied.

9. Denied.

10. The plaintiff claims that she suffered from anxiety and depression based on

her home life and work life, and was treated for those conditions while she was still

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 3 of 11

 
employed by Cabarrus County. The plaintiff has self-diagnosed with claustrophobia,
which she claimed after she was moved from the front desk to an adjacent cubicle,
even though there was no change in her position, pay, or work duties. Except as
admitted the allegations of this paragraph are denied.

41. Cabarrus County became aware that the plaintiff claimed these disabilities
and that she began claiming that they arose from the change in her desk location,
which was changed by her supervisor because she could not get along with her co-
workers who were located at the front desk. Except as admitted the allegations of this
paragraph are denied.

12. It is admitted that the plaintiff went out on medical leave when her desk
location was changed and that she wanted to have it changed back. No medical
provider for the plaintiff stated that her perceived disability was caused by a change in
her desk location or that changing it back would be a reasonable accommodation.
Except as admitted the allegations of this paragraph are denied.

13. Denied.

44. On December 14, 2017 the plaintiff showed up for work without notifying
Cabarrus County that she was coming back from FMLA leave and without a note from
her doctor saying that she could return to work. Cabarrus County did not allow her to
return to work on that date, since she did not have medical clearance. Except as

admitted the allegations of this paragraph are denied.

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 4 of 11

 
15. Denied.

16. On December 28, 2017 the plaintiff was terminated for not returning to work
after her FMLA leave was used up, she was given extra leave and was notified in
advanced that she was required to be at work on that date. Except as admitted the
allegations of this paragraph are denied.

17. The only accommodation the plaintiff wanted was to be returned to the front
desk, which Cabarrus County could not do. Except as admitted the allegations of this
paragraph are denied.

18. Denied.

19. Denied.

20. Denied.

21. Admitted.

22. Admitted.

23. Denied.

24. Cabarrus County restates its responses to the allegations of paragraph 1- 23
of the complaint.

25. Denied.

26. Denied.

27. Denied.

5

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 5 ofil
28. Denied.

29. Denied.

30. Denied.

31. Cabarrus County restates its responses to the allegations of paragraph 1-23 of
the complaint.

32, Denied.

33. Cabarrus County was aware that the plaintiff claimed a disability and that she
claimed that a reasonable accommodation was to put her back at the front desk. Except
as admitted the allegations of this paragraph are denied.

34. Denied.

35. Denied.

36. Denied.

FOURTH DEFENSE
GOVERNMENTAL IMMUNITY

The actions of Cabarrus County including those actions alleged are protected
from liability by doctrine of governmental immunity, which is a bar to recovery by the

plaintiff.

FIFTH DEFENSE
‘NO PROXIMATE CAUSE

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 6 ofil
The actions of Cabarrus County were not the proximate cause of any alleged

injury to the plaintiff, which lack of proximate cause if a bar to recovery by the plaintiff.

SIXTH DEFENSE
INTERVENING ACTS OF PLAINTIFF
The plaintiff engaged in such actions after any action by Cabarrus County which
contributed or caused plaintiff's alleged injury, which actions are a bar to recovery by

the plaintiff.

SEVENTH DEFENSE
FAILURE TO STATE SUFFICIENT FACTS TO ALLEGE A CLAIM OF VIOLATION OF THE ADA
AS AMENDED —
The plaintiff has not stated how the disability she claims has substantially limited
a major life activity or any facts that show that the change in plaintiff's desk location or

any other employment action of Cabarrus County was because of plaintiff's alleged

disability.

WHEREFORE, Cabarrus County having answered the allegations of the complaint,

pray the Court as follows:

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 7 of 11
1. That the plaintiff have and recover nothing of Cabarrus County and that this
action be dismissed with prejudice;
2. For the cost of this action; and

3. For such other and further relief as is just.

This 7th day of March, 2019.

/s/Richard M. Koch

Richard M. Koch

Cabarrus County Attorney

State Bar No. 8360

3320-201 Prosperity Church Road
Charlotte, North Carolina 28269
Telephone (704) 503- 5700

kochlaw@ctc,net

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 8 of 11
EEOC Form 181 (21/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION aut

 

 

 

screener 4
DISMISSAL AND NOTICE OF RIGHTS 9
To: Deirdre L. Bostick Frem: Charlotte District Office
5304 Harmon PI 129 W. Trade Street
Kannapolis, NC 28083 Suite 400 :

Charlotte, NC 28202

 

[| On behaif of person(s} aggrieved whose identity is
CONFIDENTIAL (29 CFR §1607.7(a)) .
EEOC Charge No. EEOC Representative Telephone No.
Hattie W. Murphy,
430-2018-01086 Investigator (704) 954-6531

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEQC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date{s} of the alleged
discrimination to file your charge

KR OUOUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge. -

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

LL

Other (briefly state)

‘« NOTICE OF SUIT RIGHTS -

(See the additional information attached fo this form.)

Title Vii, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for wiliful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

7 On behalf of the Commission oEp 91 2018
hte NVrrgohey it We)

Enclosures(s) Thomas M. Colclodigh, (Date Mailed)
Acting Director

oe Richard M. Koch Kirk J. Angel
LAW OFFICES OF RICHARD M. KOCH, P.A. THE ANGEL LAW FIRM, PLLC
Suite 201 Prosperity Commons P.O. Box 1296
3220 Prosperity Church Road Concord, NC 28026

Charlotte, NC 28269

Case 1:18-cv-01042-LCB-JEP Document 9 Filed 03/07/19 Page 9of11

 
IN THIS UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF NORTH CAROLINA

DEIRDRE L. BOSTICK,

Plaintiff, Case No.: 18CV1i042

CERTIFICATE OF SERVICE

DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

)

)

)

)

)

)

CABARRUS COUNTY }
)

)

)

Defendant, )
)

 

[ hereby certify that on the March 7, 2019 pursuant to Fed. R.Civ. P. 5(b) and LCvR
5.3, | electronically filed the foregoing ANSWER with the Clerk of Court utilizing the
CM/ECE system of the United States District Court for the Middle District of North
Carolina that will send electronic notification of such filing to all registered users. | also
certify that a paper copy has been mailed to the plaintiff on this date at the following
address:

DEIRDRE L. BOSTICK
9130 PERSHORE PLACE
TAMARAC, FLORIDA 33321
704-490-3950

This the 7“ day of March, 2019.

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 10 of 11
/s/Richard M. Koch

Richard M. Koch

Cabarrus County Attorney

State Bar No, 8360

3320-201 Prosperity Church Road
Charlotte, North Carolina 28269
Telephone (704) 503- 5700

kochlaw@ctc.net

10

Case 1:18-cv-01042-LCB-JEP Document9 Filed 03/07/19 Page 11 of 11
